


Exhibit 10.16
NON-RECOURSE
LOAN PARTICIPATION AGREEMENT


Originating Bank
Participant
First Southern National Bank
Universal Guaranty Life Insurance Company



BORROWER
 



Interest
Rate
Principal Amount/Credit Limit
Funding/
Agreement
Date
Maturity
 Date
Customer Number
Loan
 Number
           



TERMS AND CONDITIONS


1.
Sale of Loan
Participation   Interest:      Originating   Bank   hereby   sells,   assigns,   transfers  and  delivers  to  the  Participant,
a $___________________________ interest in the Originating Bank's ownership
rights in and to the indebtedness, promissory note or notes, collateral security
and all documents relating to the loan or loans described above (hereinafter,
one or more, referred to as the 'Loan").
   
2.
Ownership of Loan Participation Interest: The parties hereto agree that the
Participant shall be considered for all purposes as the legal and equitable
owner of the above interest in the indebtedness, promissory note or notes,
collateral security and all documents relating to the Loan, together with all of
the rights, privileges and remedies applicable thereto.
 
THIS LOAN PARTICIPATION CONSTITUTES A SALE OF A PERCENTAGE OWNERSHIP INTEREST IN
THE ABOVE REFERENCED INDEBTEDNESS, NOTE OR NOTES, COLLATERAL SECURITY AND OTHER
LOAN DOCUMENTS AND SHALL IN NO WAY BE CONSTRUED AS AN EXTENSION OF CREDIT BY THE
PARTICIPANT TO THE ORIGINATING BANK.
 
3.
Agent for Collection and Servicing:
 
 
(a)
The Originating Bank shall act as the disclosed agent of the Participant in
connection with receipt and collection of the Participant's ownership interest
in the Loan and in payments to be made thereunder.  The Originating Bank shall
additionally act as the disclosed agent of the Participant in connection
with the continued servicing of the Loan.
 
(b)
The Originating Bank shall exercise the same degree of care and discretion in
continuing to service the Loan and in collecting payments thereunder, as the
Originating Bank would ordinarily take in servicing the Loan and in collecting
payments thereunder solely for its own account.
 
(c)
The Originating Bank may not, however, without the prior consent and concurrence
of the Participant; (i) make or consent to any amendments in the terms and
conditions of the Loan, or the terms of the note or notes evidencing the Loan,
or in any security agreement or instrument securing the Loan; (ii) waive or
release any claim against any Borrower and/or against any co-maker, guarantor or
endorser under the Loan; (iii) make or consent to any release, substitution or
exchange of collateral; (iv) accelerate payment under the Loan and/or under any
note or notes evidencing the Loan; (v) commence any type of collection
proceeding against the Borrower and/or against any co-maker, guarantor or
endorser under the Loan; and/or (vi) seize, sell, transfer, assign, foreclose or
attempt to exercise against any collateral securing the Loan.
 
(d)
The Participant may terminate the agency status of the Originating Bank as
provided in Section 4 of this Agreement.
     
4.
Termination of Agency Status:
 
 
(a)
The Originating Bank's agency status under Section 3 above shall terminate at
the election of the Participant upon: (i) the insolvency, closing or liquidation
of the Originating Bank; (ii) if, within the opinion of the Participant, the
Originating Bank should fail to comply with its fiduciary and/or other
obligations as provided under this Agreement; or (iii) if the Originating Bank
and the Participant are unable to mutually agree as to a course of action to be
taken with regard to collection of the Loan following the Borrower's default or
as to any matter listed in Section 3(C) of this Agreement.
 
(b)
Upon termination of the Originating Bank's agency status, the Participant shall
have the right to immediately notify the Borrower, directing the Borrower to
forward principal and interest payments under the Loan directly to the
Participant, in sufficient amounts to satisfy the Participant's then percentage
ownership interest in the Loan.  The Originating Bank shall join in this notice
to the Borrower upon request by the Participant.
 
(c)
Unless otherwise provided herein, the remaining terms and conditions of this
Agreement shall survive the termination of the Originating Bank agency
status.  Such remaining terms and conditions of this Agreement shall continue to
apply until such time as the Loan is paid in full or the Participant's ownership
interest in the Loan is repurchased by the Originating Bank as provided in
Section 11 below.
     
5.
Representations and Warranties by Originating Bank:
 
 
(a)
The Originating Bank makes the following representations and warranties to the
Participant: (i) the Originating Bank has provided the Participant with copies
of all relevant credit and other information currently in the possession of the
Originating Bank, that were used by the Originating Bank as a basis of and for
its decision to make the Loan to the Borrower; (ii) the Originating Bank has
additionally provided the Participant with copies of the Loan documents that
were executed (and/or are to be executed) by the Borrower as well as by other
co-makers, guarantors and endorsers under the Loan; (iii) where the Loan is
presently in existence, there are no events of default under the Loan and/or
under the Loan documents, the Loan has not been classified on the books of the
Originating Bank, the Loan is presently on accrual status; and the terms of the
Loan have not previously been renegotiated as a result of a prior deterioration
in the Borrower's financial condition.
 
(b)
The Originating Bank makes no representation or warranties, whether expressed or
implied, to the Participant, as to the collectibility of the Loan, the continued
solvency of the Borrower, or as to the existence, sufficiency or value of
the collateral securing the Loan.
 
(c)
The Originating Bank makes no representations or warranties, whether expressed
or implied, to the Participant, as to the validity and enforceability of the
Loan documents, other than that: (i) the Loan documents were validly executed by
the Borrower, as well as, to the degree applicable, by the co-makers, guarantors
and/or endorsers under the Loan; (ii) to the extent required under applicable
law, the security agreements under the Loan were (and/or will be) properly
recorded in order to result in the valid perfection of a security interest on
the collateral subject to such agreements; and (iii) to the extent required
under applicable law, the Originating Bank has taken (and/or will continue to
take) whatever additional actions may be necessary and proper to validly perfect
and maintain a security interest on the collateral securing the Loan.
     
6.
Representations and Warranties by Participant: The Participant represents and
warrants to the Originating Bank that the Participant based its decision to
purchase a participation ownership interest in the Loan solely upon the
Participant's own independent evaluation of the Loan, the Borrower's
creditworthiness and the existence, value and lien status of collateral securing
the Loan.

 
7.
Additional Obligations of Originating Bank:
 
 
(a)
The Originating Bank shall promptly notify the Participant should the
Originating Bank learn or have knowledge of the following: (i) any change in the
financial condition of the Borrower, or any co-maker, guarantor or endorser
under the Loan, which may have a material adverse effect upon continuation of
the payments under the Loan or the Loan's ultimate collectibility; (ii) any
material change in the value of collateral securing the Loan; (iii) any change
in lien status as affecting the secured collateral; (iv) any request by the
Borrower, or by any co-maker, guarantor or endorser under the Loan, for any
change in the terms and conditions of the Loan, or in the terms of any note or
notes evidencing the Loan, or in any security agreement or instrument securing
the Loan; (v) any request by the Borrower, or by any co-maker, guarantor or
surety under the Loan, or the release, substitution or exchange of any
collateral securing the Loan; (vi) any request of the Borrower, or by any
co-maker, guarantor or endorser under the Loan, for the release of any personal
obligations of any such party under the Loan; (vii) any request by the
Originating Bank for any change in the terms and conditions of the Loan, or in
the terms of any note or notes evidencing the Loan, or in any security agreement
or instrument securing the Loan; (viii) any request by the Originating Bank for
an increase in and/or substitution or exchange of collateral securing the Loan;
(ix) any failure by the Borrower to pay principal and/or interest payments under
the Loan when due; and/or (x) the occurrence of any other event, which with the
passage of time and/or failure to cure, would constitute an event of default
under the Loan or under any note or notes evidencing the Loan, or under any
security agreement or instrument securing the Loan.
 
(b)
As long as the Participant continues to have an ownership interest in the Loan,
the Originating Bank agrees to regularly provide the Participant with complete
and current credit related and other information concerning the Borrower, the
Loan and the collateral securing the Loan including without limitations, copies
of: (i) current financial statements of the Borrower, as well as of all
co-makers, guarantors and sureties under the Loan; (ii) any officer's
certificates, financial and other statements and information submitted by the
Borrower to the Originating Bank in connection with the Loan; (iii) the records
of the Originating Bank reflecting the amounts and dates of receipt of principal
and interest payments under the Loan; (iv) any information and/or documents in
possession of the Originating Bank bearing upon the continuing creditworthiness
of the Borrower.


8.
Application of the Payments (only the checked provision applies):
 
 
(a)
The Originating Bank and the Participant shall each share in all principal and
interest payments and other collections under the Loan in proportion to their
respective percentage ownership interests in the Loan (with appropriate
provisions made for differences in interest rates between the Originating Bank
and the Participant).
 
 
(b)
All principal payments under the Loan shall be first applied towards payment of
the Participant's ownership interest in the Loan, until such time as
the Participant's ownership interest is paid in full.  However, if there should
be an event of default under the Loan (as provided under the Loan documents),
the Originating Bank and the Participant shall thereafter each share in
subsequent principal and interest payments and/or collections in proportion to
their respective percentage ownership interests in the Loan as existing at time
of default (with appropriate provisions made for differences in interest rates
between the Originating Bank and the Participant).

Principal and interest payments and/or other amounts collected by
the Originating Bank under the Loan shall be held in trust for the benefit of
the Participant, until such funds, representing the Participant's ownership
interest in such payments under (a) or (b) above, are actually paid to and
received by the Participant.

9.
Additional Loans by Originating Bank:
 
 
(a)
The Participant recognizes and agrees that the Originating Bank may have other
existing loans and in the future may make additional loans to the Borrower
and/or to other co-makers, guarantors, and sureties under the Loan, which other
and/or additional loans may not be participated to the Participant.
 
(b)
The Participant further recognizes and agrees that the Originating Bank shall
have no obligation to attempt to collect payments under the Loan in preference
and priority over the collection and/or enforcement of any other and/or
additional loans by the Originating Bank as referenced in (a) above.
 
(c)
The Originating Bank, however, agrees that the proceeds of all collateral
directly securing repayment of the Loan shall be applied first to the payment of
the Loan as provided in Section 8 above.  Any excess proceeds may be applied by
the Originating Bank to the payment of any other and/or additional loans then
owing to the Originating Bank, that may be indirectly secured by such collateral
as a result of the inclusion of "cross-collateralization" provisions in the
security agreements executed in connection with the Loan in favor of the
Originating Bank.
 
(d)
The parties hereto further agree that the Participant shall have no interest in
any other property of the Borrower or any co-maker, guarantor or endorser, taken
as security for any other and/or additional loan or loans made by the
Originating Bank, or acquired by the Originating Bank or in any property now or
hereafter in the possession or control of the Originating Bank, which other
property may indirectly secure repayment of the Loan by reason of
"cross-collateralization"; except that, if any such other property or the
proceeds thereof is applied to the reduction of the Loan, then the Participant
shall be entitled to share in such an application of payment or payments as
provided in Section 8 of this agreement.

10.
Default:
 
 
(a)
Upon the occurrence of any event of default under the Loan, the Originating Bank
and the Participant shall consult upon themselves as to a mutually agreed upon
course of action to pursue in order to collect the amounts then owed under the
Loan.
 
(b)
If the Participant and the Originating Bank cannot mutually agree upon what
course of action to take, or if the Originating Bank should fail for any reason
to take such mutually agreed upon action or actions to the satisfaction of the
Participant, the parties hereto unconditionally agree that either the
Originating Bank or the Participant may then elect, upon written notice to the
other, to accelerate payment under the Loan and/or under any note or notes
evidencing the Loan, and to institute such legal proceedings as are necessary
and appropriate, within the sole opinion of the instituting bank, to collect the
indebtedness then due under the Loan, to enforce the security therefore, and to
protect and preserve the respective rights and interests of the parties.  To
that end, the bank instituting such proceedings shall make the other bank a
party thereto and each bank shall bear the costs and expenses of such
proceedings in proportion to their respective percentage interest in the loan
existing at the time of the default.
 
(c)
In the event that the Participant elects to accelerate payment of the Loan and
to institute legal proceedings as provided in (b) above, or upon the Originating
Bank's failure, insolvency and/or closing: (i) the Originating Bank
unconditionally agrees to immediately forward the original Loan documents
(including, without limitation, the original of the Borrower's note or notes
evidencing the Loan and all security agreements and instruments therefore) to
the Participant, together with such other documents, files and records as may be
necessary, within the opinion of the Participant and its counsel, to permit the
Participant to institute appropriate collection and/or foreclosure proceedings
under the Loan and/or against the collateral securing the Loan; (ii) the
Originating Bank shall further turn over any secured collateral in its
possession to the Participant; (iii) the Originating Bank additionally agrees to
join in any demand letter or other communications forwarded by the Participant
to the Borrower and/or to any co-makers, guarantors or endorsers under the Loan;
(iv) the Originating Bank further agrees to execute such additional documents in
favor of the Participant as may be deemed to be necessary and proper by the
Participant and its counsel to permit the Participant to foreclose against
collateral securing the Loan under applicable state law procedures.

11.
Miscellaneous:
 
 
(a)
The Participant may not sell, pledge, assign, sub-participate or otherwise
transfer its percentage ownership interest under the Loan without first
obtaining the prior written consent of the Originating Bank, which consent shall
not unreasonably be withheld.
 
(b)
This Agreement shall be governed and construed under the laws of the State
of  Ohio.
 
(c)
This Agreement shall be binding upon the parties hereto, as well as their
respective legal representatives, successors and assigns.
 
(d)
All notices under this Agreement shall be in writing and mailed to the
respective parties at the address given herein.
 
(e)
Should any provision of this Agreement be deemed invalid or unenforceable as
contrary to applicable law, the parties hereto agree that such provision shall
automatically be deemed to be reformed as to be consistent with applicable law.
     
12.
Other Terms and Conditions:
 
 
(a)
Participant will pay to Originating Bank an annual servicing fee  of .25%.
 
 
 

ORIGINATING BANK:
 
PARTICIPANT:
         
First Southern National Bank
 
Universal Guaranty Life Insurance Company
 
Date
   
 
Date
 




